          Case 4:20-cv-03968 Document 30 Filed on 12/23/20 in TXSD Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

    US SYNTHETIC CORPORATION,                     §
                                                  §
                   Plaintiff,                     §
                                                  §
    vs.                                           §
                                                  §       CASE NO. 4:20-CV-03968-AHB
    ILJIN DIAMOND CO., LTD.; ILJIN                §
    HOLDINGS CO., LTD.; ILJIN USA                 §
    INC.; ILJIN EUROPE GMBH; ILJIN                §
    JAPAN CO., LTD.; ILJIN CHINA CO.,             §
    LTD.,                                         §
                                                  §
                   Defendants.                    §


              DEFENDANT ILJIN USA INC.’S UNOPPOSED MOTION TO STAY
                      PENDING RELATED ITC PROCEEDINGS

           Pursuant to 28 U.S.C. § 1659, Defendant Iljin USA Inc., by its undersigned counsel,

respectfully moves for a stay of the above-captioned case as to all defendants1, pending the final

determination in related proceedings before the United States International Trade Commission

(ITC) involving Plaintiff US Synthetic Corporation.

           On November 20, 2020, US Synthetic filed a complaint in the ITC alleging violations of

19 U.S.C. § 1337. Ex. A (“ITC Complaint”). The ITC Complaint alleges that Iljin USA, the

Foreign Defendants, and other unrelated entities infringe one or more of U.S. Patent Nos.

9,932,274 (“the ’274 Patent”), 10,508,502 (“the ’502 Patent”), 9,315,881 (“the ’881 Patent”),

10,507,565 (“the ’565 Patent”), and 8,616,306 (“the ’306 Patent”). Id. at ¶ 5. The ITC proceeding




1
  Defendants Iljin Diamond Co., Ltd., Iljin Holdings Co., Ltd.; Iljin Europe GmH, Iljin Japan Co.,
Ltd., Iljin China Co., Ltd. (“Foreign Defendants”) are not parties to this Motion because they are
foreign entities who have not been served with process as of the date of this Motion.
      Case 4:20-cv-03968 Document 30 Filed on 12/23/20 in TXSD Page 2 of 4




involves two patents that are the same two patents asserted in this case—the ’502 and ’565 Patents.

Compare Dkt. No. 1, ¶ 1 with Ex. A at ¶ 5. The Notice of Institution of the ITC proceeding issued

on December 21, 2020, but has not yet published in the Federal Register. Ex. B (“Notice of

Institution”).

        Section 1659(a) provides, in part:

        Stay.—In a civil action involving parties that are also parties to a proceeding before
        the United States International Trade Commission under section 337 of the Tariff
        Act of 1930, at the request of a party to the civil action that is also a respondent in
        the proceeding before the Commission, the district court shall stay, until the
        determination of the Commission becomes final, proceedings in the civil action
        with respect to any claim that involves the same issues involved in the proceeding
        before the Commission, but only if such request is made within—
                (1) 30 days after the party is named as a respondent in the proceeding before
                the Commission, or
                (2) 30 days after the district court action is filed, whichever is later.

28 U.S.C. § 1659(a) (2018) (emphasis added).

        Iljin USA states that the defendants, collectively, are entitled to a stay because they satisfy

these conditions under § 1659(a). First, both the ITC and this action involve overlapping parties.

See generally Ex. A. Second, Iljin USA’s motion is timely. This Motion is filed within 30 days

of the institution announcement dated December 21, 2020. See Ex. B.

        In requesting a stay, Iljin USA expressly reserves all of its objections and defenses to

Plaintiff’s Complaint in this action, including without limitation, any waivable defense available

under Rule 12 of the Federal Rules of Civil Procedure.

        Counsel for Iljin USA conferred with counsel for Plaintiff regarding this Motion, and

Plaintiff does not oppose.

        For these reasons, Iljin USA respectfully requests that this Motion be granted pursuant to

20 U.S.C. § 1659(a) and that this Court stay this civil action as to all defendants.




                                                  2
      Case 4:20-cv-03968 Document 30 Filed on 12/23/20 in TXSD Page 3 of 4




Dated: December 23, 2020               Respectfully submitted,

                                       MORGAN, LEWIS & BOCKIUS LLP

                                       /s/ Elizabeth M. Chiaviello
                                       Elizabeth M. Chiaviello
                                       Texas Bar No. 24088913
                                       Southern District of Texas No. 3097493
                                       1000 Louisiana Street
                                       Suite 4000
                                       Houston, TX 77002
                                       Tel. +1.713.890.5000
                                       Fax: +1.713.890.5001
                                       Email: elizabeth.chiaviello@morganlewis.com


And

Of Counsel:
Eric S. Namrow*
D.C. Bar No. 467235
eric.namrow@morganlewis.com
Stephanie L. Roberts*
D.C. Bar No. 989808
stephanie.roberts@morganlewis.com
MORGAN, LEWIS & BOCKIUS LLP
1111 Pennsylvania Avenue, NW
Washington, DC 20004
T: (202) 739-5296
F: (202) 739-3001

*Pro hac to be filed

COUNSEL FOR DEFENDANT ILJIN USA
INC.




                                       3
     Case 4:20-cv-03968 Document 30 Filed on 12/23/20 in TXSD Page 4 of 4




                               CERTIFICATE OF SERVICE

       I hereby certify that on December 23, 2020 a true and correct copy of the foregoing

document was served on all counsel of record who are deemed to have consented to electronic

service via the Court’s CM/ECF filing system.

                                                           /s/ Elizabeth M. Chiaviello
                                                           Elizabeth M. Chiaviello



                            CERTIFICATE OF CONFERENCE

       I hereby certify that on December 23, 2020 counsel for Defendant Iljin USA Inc. conferred

with Plaintiff’s counsel on this Motion, and Plaintiff’s counsel does not oppose a stay of the

above-captioned case pending the final determination in related proceedings before the ITC.

                                                    /s/ Elizabeth M. Chiaviello
                                                    Elizabeth M. Chiaviello




                                                4
